Title: From Thomas Jefferson to Martha Jefferson Randolph, 12 March 1807
From: Jefferson, Thomas
To: Randolph, Martha Jefferson


                        
                            My dearest Martha
                            
                            Washington. Thursday Mar. 12. 07.
                        
                        Altho’ this letter which goes by the carts, will not reach you till Monday evening, and that which I shall
                            write you by the post of tomorrow evening will reach you on Monday morning, yet I cannot omit to drop you a line lest any
                            accident should delay that by mail. mr Randolph continues well. eats with appetite sleeps tolerably, reads: and has not
                            had the smallest return of fever since it left him, which is 6. days ago. the day before yesterday he walked in the
                            Circular room upstairs about 5. or 600. steps, yesterday he walked 1200. and to-day he will come downstairs and take a
                            ride in the chariot. his convalescence will now be rapid. he thinks he shall not be strong enough to set out on his
                            journey till Monday the 23d. which is the day he sets for it. I think he will be able sooner. however on this subject you
                            will have further opportunities of being informed by your Monday’s & Thursday’s posts. your letter of the 7th. shews you
                            had supposed him worse than I stated him to be. this was not so. I know that unless a statement is faithful enough to
                            command credit, it leaves the mind in the most distressing uncertainty. mr R’s fever was of 12. days. the first 2 days it
                            was slight; it then continued extremely violent for a week with but small abatements. yet he had so much strength as never
                            to be in immediate danger, altho had it continued so some days longer danger would have supervened. on the 10th. day it
                            abated evidently still more on the 11th. & went off on the 12th. which was the day I wrote you by mr Burwell. we are
                            now at the 18th. day since he was taken. Adieu my dearest Martha. kiss all the little ones for me. should I by any post
                            omit to write, do not be alarmed; for as he is quite well it is very possible my business may sometimes prevent my
                            recollecting a post day.
                        
                            Th: Jefferson
                            
                        
                    